DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
 

Double Patenting

ODP #1
Claims 1-3, 5-12, 21, 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13, 15, 22-25 of U.S. Patent No. 9,603,358. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-3, 5-13, 16, 21, 23-26: See claims 1-2, 4-5, 7-13, 19-26 of US ‘358. 


ODP #2
Claims 1-3, 5-12, 21, 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-16 of US 9,961,895.
Regarding claims 1-3, 5-13, 16, 21, 23-26: See claims 1-6, 8-16 of US ‘895. 


Claim Rejections - 35 USC § 102/103

Claim(s) 1-3, 6, 11-12, 21, 25-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Williams et al. (5,916,356).
Regarding claim 1: Williams is directed to a wood preservative formulation comprising:
a biocidal agent which comprises of a metal ion complexed with agents including water soluble amines, ammonia, aminocarboxylic acids, or alkanolamine  (col. 4 ll. 53-60 Williams) and

Example 13 comprises a metal copper ion and a monoethanolamine. While they are added as separate components, monoethanolamine is specifically taught as a complexing agent with the metal ion, in this case copper. See col. 4 ll. 53 – col 5 l. 5 Williams. 
Williams does not require any polymeric nitrogen compounds including polyethyleneimines, polyamidoamines, and cationic polyamine polymers. 
With respect to the amount of dialkyldimethyl quaternary ammonium compound, Example 13 comprises 8 wt% of didecyldimethylammonium methyl
sulphate (50% active), and therefore it can be determined the amount of didecyldimethylammonium methyl sulphate is 4 wt% based on the weight of the preservative formulation since it is provided as “50% active”. 
In the even that “50% active” doesn’t relate to a weight amount, Example 13 is a concentrate, wherein the concentrate is intended to be diluted at the treatment facility (col. 4 ll. 44-53 Williams), and therefore it can be determined the amount of dialkyldimethyl quaternary ammonium compound is at most 4 wt% after dilution based on the weight of the wood preservative formulation. Hence, it is reasonable to determine the amount at least overlaps that of the claimed amount. 
In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 3: Example 13A further comprises a quaternary ammonium compound of a didecyldimethyl quaternary ammonium compound, namely didecyldimethylammonium methyl sulfate. Many other didecyldimethyl quaternary ammonium compounds are taught, including didecyl dimethyl ammonium chloride, octyl decyl dimethyl ammonium chloride, dodecyl dimethyl benzyl ammonium chloride, dodecyl benzyl trimethyl ammonium chloride, dodecyl dimethyl amine acetate, dodecyl dimethyl amine lactate, dodecyl dimethyl amine salicylate. See col. 5 ll. 37-45 Williams. 
Regarding claim 6: An azole compound is disclosed throughout. 
Regarding claim 11: The compositions are aqueous. 
Regarding claim 12: A substrate of wood or cellulose material treated with the wood preservative formulation is disclosed throughout.
Regarding claim 21: The concentrated wood preservative is diluted prior to use (col. 4 ll. 44-53 Williams). 
Regarding claim 25: The composition comprises an azole compound (see triazole abstract Williams), isothiazole derivative (col. 5 ll. 30-48 Williams), or mixtures thereof. 
Regarding claim 26: The wood preservative composition comprises:
A biocidal metal compound 

an organic fungicide of a triazole compound (equivalent to an organic fungicide)
a quaternary ammonium compound, boron biocide fungicide.
With respect to the amount of dialkyldimethyl quaternary ammonium compound, Example 13 comprises 8 wt% of didecyldimethylammonium methyl
sulphate (50% active), and therefore it can be determined the amount of didecyldimethylammonium methyl sulphate is 4 wt% based on the weight of the preservative formulation since it is provided as “50% active”. Further, Example 13 is a concentrate, wherein the concentrate is intended to be diluted at the treatment facility (col. 4 ll. 44-53 Williams), and therefore it can be determined the amount of dialkyldimethyl quaternary ammonium compound is at most 4 wt% after dilution based on the weight of the wood preservative formulation. 


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Zhang et al. (US 2009/0158961).
The limitations of Williams regarding claim 1 above are incorporated here by reference. 
Regarding claim 2: Williams mentions a number of quaternary ammonium compounds, although falls short of disclosing a polyethoxylated quaternary ammonium compound. 
Zhang is directed to a wood preservative composition comprising a copper metal compound and a quaternary ammonium compound including the same as those in e.g. didecyldimethylammonium chloride as well as polyethoxylated quaternary ammonium compounds of N,N-didecyl-N-methyl-poly(oxyethyl)ammonium propionate ([0015] Zhang). At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute a quaternary ammonium compound of e.g. didecyldimethylammonium chloride for polyethoxylated quaternary ammonium compounds of N,N-didecyl-N-methyl-poly(oxyethyl)ammonium propionate and would have been motivated to do so because they are art recognized equivalents used for the same purpose of an organic biocide in wood preservative compositions and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 


 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Amrhein et al. (US 2008/0138371). 
The limitations of Williams regarding claims 1 and 13 above are incorporated here by reference. 
Regarding claim 2: Williams doesn’t specifically mention a polyethoxylate quaternary ammonium compounds. 
Amrhein is directed to insecticidal compositions used for protecting wood against pest attacks. Suitable quaternary salts include polyethoxylated quaternary ammonium compounds ([0074] Amrhein). One skilled in the art would have been motivated to have selected the polyethoxylated quaternary ammonium compounds as the cationic surfactant of choice in Williams to stabilize polymers particles in the aqueous medium ([0071] Amrhein), and because they fall within the scope of both a cationic surfactant (col. 5 ll. 5-10 Williams), and quaternary ammonium compounds already disclosed in Williams. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a polyethoxylated quaternary ammonium compound as the cationic surfactant of choice in Williams. 





Response to Arguments

Applicant's arguments filed 2/22/2021 (herein “Remarks”) have been fully considered but are not persuasive.

In response to the rejection of claims 1-3, 5-13, 16, 21, 23-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13, 15, 22-25 of U.S. Patent No. 9,603,358, and 
Claims 1-3, 5-13, 16, 21, 23-25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-16 of copending Application No. 15/600,439 (reference application).
Regarding the double patent rejection response set forth on page 5 of the Remarks, Applicant's request for abeyance is acknowledged to the extent that Applicant's lack of response to the cited rejection will not be treated as non-responsive under 37 CFR 1.111(b). However, since the rejection is considered proper it will be maintained until such time as a complete response is filed, or conditions appropriate for removal of the rejection are presented.

In response to the rejection of claims 1, 5-13, 16, 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goettsche et al. (US 5,186,947).

Applicant argues (p. 5-6 Remarks) Applicant has amended claims 1 and 17 to limit the dialkyldimethyl quaternary ammonium compound to 0.001 wt% to about 4 wt%. 
This argument is not found persuasive since Example 13 comprises 8 wt% of didecyldimethylammonium methyl sulphate (50% active), and therefore it can be determined the amount of didecyldimethylammonium methyl sulphate is 4 wt% based on the weight of the preservative formulation since it is provided as “50% active”. 
In the even that “50% active” doesn’t relate to a weight amount, Example 13 is a concentrate, wherein the concentrate is intended to be diluted at the treatment facility (col. 4 ll. 44-53 Williams), and therefore it can be determined the amount of dialkyldimethyl quaternary ammonium compound is at most 4 wt% after dilution based on the weight of the wood preservative formulation. Hence, it is reasonable to determine the amount at least overlaps that of the claimed amount. 


Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768